                                                                                                  Case 4:17-cv-05928-YGR Document 103 Filed 10/23/18 Page 1 of 3



                                                                                                 VENABLE LLP
                                                                                             1   Shane Brun (SBN 179079)
                                                                                                 101 California Street, Suite 3800
                                                                                             2   San Francisco, CA 94111
                                                                                                 Email:     sbrun@venable.com
                                                                                             3   Telephone: (415) 653-3750
                                                                                                 Facsimile:     (415) 653-3755
                                                                                             4
                                                                                                 Attorneys for Defendant
                                                                                             5   FITBIT, INC.
                                                                                             6

                                                                                             7

                                                                                             8                                UNITED STATES DISTRICT COURT

                                                                                             9                          NORTHERN DISTRICT OF CALIFORNIA

                                                                                            10                                       OAKLAND DIVISION

                                                                                            11   CELLSPIN SOFT, INC.,                          Case No. 4:17-cv-05928-YGR
              101 CALIFORNIA STREE T, SUITE 3800




                                                                                            12                                  Plaintiff,     NOTICE OF CHANGE OF FIRM
                                                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                                                                               AFFILIATION FOR SHANE BRUN
                                                                                            13                           v.
                                                                             415-653-3750




                                                                                            14   FITBIT, INC.,
                                                                                            15                                  Defendant.
                                                                                            16

                                                                                            17

                                                                                            18
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28

                                                                                             1   NOTICE OF CHANGE OF FIRM AFFILIATION                        CASE NO. 4:17-cv-025928-YGR
                                                                                                 FOR SHANE BRUN
                                                                                                 21536545-v1
                                                                                             2
                                                                                                  Case 4:17-cv-05928-YGR Document 103 Filed 10/23/18 Page 2 of 3



                                                                                             1            PLEASE TAKE NOTICE that Shane Brun, counsel of record for Defendant FITBIT,

                                                                                             2   INC. is no longer affiliated with the law firm of Goodwin Proctor LLP, and is now affiliated with

                                                                                             3   Venable LLP law firm, at the following address:

                                                                                             4                                Shane Brun
                                                                                                                              VENABLE LLP
                                                                                             5                                101 California Street, Suite 3800
                                                                                             6                                San Francisco, CA 94111
                                                                                                                              Telephone: 415-653-3750
                                                                                             7                                Facsimile: 415-653-3755
                                                                                                                              Email: SBrun@Venable.com
                                                                                             8

                                                                                             9
                                                                                                  Dated: October 23, 2018                       VENABLE LLP
                                                                                            10                                                  SHANE BRUN (SBN 179079)
                                                                                            11
              101 CALIFORNIA STREE T, SUITE 3800




                                                                                                                                                By:         /s/ Shane Brun
                                                                                            12
                                                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                                                                                        SHANE BURN
                                                                                            13
                                                                             415-653-3750




                                                                                                                                                101 California Street, Suite 3800
                                                                                            14                                                  San Francisco, CA 94111
                                                                                                                                                Tel.: 415/653-3750
                                                                                            15                                                  Fax: 415/653-3755
                                                                                                                                                sbrun@venable.com
                                                                                            16

                                                                                            17

                                                                                            18
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                                1
                                                                                             1   NOTICE OF CHANGE OF FIRM AFFILIATION                                CASE NO. 4:17-cv-025928-YGR
                                                                                                 FOR SHANE BRUN
                                                                                                 21536545-v1
                                                                                             2
                                                                                                  Case 4:17-cv-05928-YGR Document 103 Filed 10/23/18 Page 3 of 3



                                                                                                                                    CERTIFICATE OF SERVICE
                                                                                             1

                                                                                             2            I hereby certify that I electronically filed the foregoing document including all of its

                                                                                             3   attachments with the Clerk of the Court for the United State District Court for the Northern

                                                                                             4   District of California by using the CM/ECF system on October 23, 2018. I further certify that
                                                                                             5   service will be accomplished by the CM/ECF system and paper copies shall be served by first
                                                                                             6
                                                                                                 class mail, postage prepaid on all counsel who are not served through CM/ECF system.
                                                                                             7
                                                                                                          I certify under penalty of perjury that the foregoing is true and correct. Executed on
                                                                                             8
                                                                                                 October 23, 2018.
                                                                                             9

                                                                                            10

                                                                                            11                                                                          /s/ Shane Brun
              101 CALIFORNIA STREE T, SUITE 3800




                                                                                                                                                                        SHANE BRUN
                                                                                            12
                                                   SAN FRANCISCO, CA 94111
VENABLE LLP




                                                                                            13
                                                                             415-653-3750




                                                                                            14

                                                                                            15

                                                                                            16

                                                                                            17

                                                                                            18
                                                                                            19

                                                                                            20

                                                                                            21

                                                                                            22

                                                                                            23

                                                                                            24

                                                                                            25

                                                                                            26

                                                                                            27

                                                                                            28
                                                                                                                                                    1
                                                                                             1   NOTICE OF CHANGE OF FIRM AFFILIATION                                     CASE NO. 4:17-cv-025928-YGR
                                                                                                 FOR SHANE BRUN
                                                                                                 21536545-v1
                                                                                             2
